Title: From John Adams to George H. Loring, 5 May 1822
From: Adams, John
To: Loring, George H.



Mr G H Loring
Montezillo May 5th. 1822

I thank you for your pleasing and correct Letter, of May 4th. If you enjoyed your visit to montezillo, I assure you it was not less enjoyed by me, and all my family and friends. We were all surprised at the facility with which Mr Weld translated long narrations into his figurative language, than astonished at the promptitude with which you understood them and the aptitude with which you commited them to writing. You have done me, and my friends a great deal of good, by exhibiting a specimen of the admirable ingenuity of the human mind, and promoting the cause of humanity. I have been acquainted for forty years, with Academicians in situations like yours, but I think I have never seen any one who had made a more happy, and pleasing proficiency—Please to present my kind regards to Mr Weld, and thank him for the favor he did me by introducing himself, and you, to my acquaintance.—With a tender and / Sympathetic regard, and the best / wishes for your prosperity, / I am your / Friend and humble Servant

John Adams